 Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 1 of 10     PageID 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

Shannon Hussey,                              Case No.:

               Plaintiff,

      vs.

Equifax Information Services, LLC,           JURY DEMAND
a Georgia limited liability company, and
Navient Corporation,
a foreign corporation,

               Defendants.



                                  COMPLAINT

      NOW COMES THE PLAINTIFF, SHANNON HUSSEY, BY AND

THROUGH COUNSEL, and for her Complaint against the Defendants, pleads as

follows:

                                JURISDICTION

   1. Jurisdiction of this court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 2 of 10        PageID 2




                                    VENUE

  3. The transactions and occurrences which give rise to this action occurred in the

     City of Memphis, Shelby County, Tennessee.

  4. Venue is proper in the Western District of Tennessee, Western Division.

                                   PARTIES

  5. Plaintiff is a natural person residing in City of Memphis, Shelby County,

     Tennessee.

  6. Defendant Equifax Information Services, LLC (“Equifax”) is a Georgia

     limited liability company that conducts business in the State of Tennessee.

  7. Defendant Navient Corporation (“Navient”), is a foreign corporation that

     conducts business in the State of Tennessee.

                         GENERAL ALLEGATIONS

  8. Navient is inaccurately reporting its tradelines (“Errant Tradelines”) on

     Plaintiff’s Equifax credit disclosure with the following erroneous scheduled

     monthly payment amounts:

        a. Navient with a balance of $3,151.00 and a scheduled monthly payment

           amount of $40.00 which is closed;

        b. Navient with a balance of $3,190.00 and a scheduled monthly payment

           amount of $40.00 which is closed;
Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 3 of 10        PageID 3




        c. Navient with a balance of $3,990.00 and a scheduled monthly payment

           amount of $40.00 which is closed;

        d. Navient with a balance of $2,042.00 and a scheduled monthly payment

           amount of $40.00 which is closed;

        e. Navient with a balance of $2,084.00 and a scheduled monthly payment

           amount of $40.00 which is closed; and

        f. Navient with a balance of $2,042.00 and a scheduled monthly payment

           amount of $40.00 which is closed.

  9. The accounts reflected by the Errant Tradelines were closed. Therefore,

     Plaintiff no longer has an obligation to make monthly payments. Defendant

     closed the account. Hence, the entire balance is due presently as Plaintiff has

     neither the right nor the obligation to satisfy these debts in monthly

     installments.

  10. The Errant Tradelines should be reported by Navient with a monthly payment

     of $0.00. Per credit reporting industry standard and the Credit Reporting

     Resource Guide, which is the credit reporting manual created by the three

     major credit bureaus, no furnisher may report a monthly payment on a closed

     account.
Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 4 of 10             PageID 4




  11. On January 12, 2020, Plaintiff obtained her Equifax credit disclosure and

     noticed the Errant Tradelines reporting inaccurately with an erroneous

     scheduled monthly payment amount.

  12. On or about July 1, 2020, Plaintiff submitted a letter to Equifax disputing the

     Errant Tradelines.

  13. In her dispute letter, Plaintiff explained that the account reflected by the Errant

     Tradelines were closed and asked Equifax to report the Errant Tradelines with

     a scheduled monthly payment amount of $0.00.

  14. Equifax forwarded Plaintiff’s consumer dispute to Navient. Navient received

     Plaintiff’s consumer dispute from Equifax.

  15. Equifax and Navient did not consult the Credit Reporting Resource Guide as

     part of their investigations of Plaintiff’s dispute.

  16. Plaintiff had not received investigation results from Equifax. Therefore, on

     August 20, 2020, Plaintiff obtained her Equifax credit disclosure which

     showed that Navient and Equifax failed or refused to report the scheduled

     monthly payment amount as $0.00 on the Errant Tradelines.

  17. As a direct and proximate cause of the Defendants’ negligent and/or willful

     failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

     seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also

     experienced undue stress and anxiety due to Defendants’ failure to correct the
Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 5 of 10         PageID 5




     errors in her credit file. Also, Plaintiff has been unable to improve her

     financial situation by obtaining new or more favorable credit terms as a result

     of the Defendants’ violations of the FCRA.

                                    COUNT I

 NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY NAVIENT

  18. Plaintiff realleges paragraphs 1 through 17 as if recited verbatim herein.

  19. After being informed by Equifax of Plaintiff’s consumer dispute of the

     scheduled monthly payment amount, Navient negligently failed to conduct a

     proper investigation of Plaintiff’s dispute as required by 15 U.S.C. § 1681s-

     2(b).

  20. Navient negligently failed to review all relevant information available to it

     and provided by Equifax in conducting its reinvestigation as required by

     15 U.S.C. § 1681s-2(b) and failed to direct Equifax to report the Errant

     Tradeline with a $0.00 scheduled monthly payment amount.

  21. The Errant Tradelines are inaccurate and create a misleading impression on

     Plaintiff’s consumer credit file with Equifax to which Navient is reporting

     such Tradelines.

  22. As a direct and proximate cause of Navient’s negligent failure to perform its

     duties under the FCRA, Plaintiff has suffered damages, mental anguish,

     humiliation, and embarrassment.
Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 6 of 10          PageID 6




  23. Navient is liable to Plaintiff by reason of its violations of the FCRA in an

     amount to be determined by the trier of fact together with reasonable

     attorneys’ fees pursuant to 15 U.S.C. § 1681o.

  24. Plaintiff has a private right of action to assert claims against Navient arising

     under 15 U.S.C. § 1681s-2(b).



                                    COUNT II

  WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY NAVIENT

  25. Plaintiff realleges paragraphs 1 through 24 as if recited verbatim herein.

  26. After being informed by Equifax that Plaintiff disputed the accuracy of the

     information it was providing, Navient willfully failed to conduct a proper

     reinvestigation of Plaintiff’s dispute, and willfully failed to direct Equifax to

     report the Errant Tradelines with a $0.00 monthly payment amount.

  27. Navient willfully failed to review all relevant information available to it and

     provided by Equifax as required by 15 U.S.C. § 1681s-2(b).

  28. As a direct and proximate cause of Navient’s willful failure to perform its

     duties under the FCRA, Plaintiff has suffered damages, mental anguish,

     humiliation, and embarrassment.

  29. Navient is liable to Plaintiff for either statutory damages or actual damages

     she has sustained by reason of its violations of the FCRA in an amount to be
Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 7 of 10             PageID 7




     determined by the trier of fact, together with an award of punitive damages in

     the amount to be determined by the trier of fact, as well as for reasonable

     attorneys’ fees pursuant to 15 U.S.C. § 1681n.



                                   COUNT III

 NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY EQUIFAX

  30. Plaintiff realleges paragraphs 1 through 29 as if recited verbatim herein.

  31. Defendant Equifax prepared, compiled, issued, assembled, transferred,

     published, and otherwise reproduced consumer reports regarding Plaintiff as

     that term is defined in 15 U.S.C. § 1681a.

  32. Such reports contained information about Plaintiff that was false, misleading,

     and inaccurate.

  33. Equifax negligently failed to maintain and/or follow reasonable procedures to

     assure maximum accuracy of the information it reported to one or more third

     parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).

  34. After receiving Plaintiff’s consumer dispute to the Errant Tradelines, Equifax

     negligently failed to conduct a reasonable reinvestigation as required by

     15 U.S.C. § 1681i.
Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 8 of 10          PageID 8




  35. As a direct and proximate cause of Equifax’s negligent failure to perform its

     duties under the FCRA, Plaintiff has suffered actual damages, mental anguish,

     humiliation, and embarrassment.

  36. Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

     amount to be determined by the trier of fact together with her reasonable

     attorneys’ fees pursuant to 15 U.S.C. § 1681o.


                                   COUNT IV

  WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
                     BY EQUIFAX

  37. Plaintiff realleges paragraphs 1 through 36 as if recited verbatim herein.

  38. Defendant Equifax prepared, compiled, issued, assembled, transferred,

     published, and otherwise reproduced consumer reports regarding Plaintiff as

     that term is defined in 15 U.S.C. § 1681a.

  39. Such reports contained information about Plaintiff that was false, misleading,

     and inaccurate.

  40. Equifax willfully failed to maintain and/or follow reasonable procedures to

     assure maximum accuracy of the information that it reported to one or more

     third parties pertaining to Plaintiff, in violation of 15 U.S.C. § 1681e(b).
Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 9 of 10         PageID 9




   41. After receiving Plaintiff’s consumer dispute of the Errant Tradelines, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by

      15 U.S.C. § 1681i.

   42. As a direct and proximate cause of Equifax’s willful failure to perform its

      duties under the FCRA, Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.

   43. Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys’ fees pursuant to 15 U.S.C. § 1681n.



      that this court grants her a judgment against Defendant Equifax for the greater

of statutory or actual damages, plus punitive damages along with costs, interest, and

reasonable attorneys’ fees.



                              PRAYER FOR RELIEF

      WHEREFORE, PLAINTIFF PRAYS this court grant judgment against

Defendants and award Plaintiff the following:


         1. The greater of statutory or actual damages;

         2. Punitive damages;

         3. Costs and interest
Case 2:20-cv-02791-JPM-atc Document 1 Filed 11/01/20 Page 10 of 10      PageID 10




         4. Reasonable attorney’s fees; and

         5. Such other and further relief as the Court may deem just and proper.



DATED: September 21, 2020




                                              /s/ Susan S. Lafferty
                                              Susan S. Lafferty, BPR #025961
                                              1321 Murfreesboro Pike, Suite 521
                                              Nashville, TN 37217
                                              ssl@laffertylawtn.com
                                              (615)878-1926
                                              Attorney for Plaintiff
                                              Shannon Hussey
